IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY D. HILL,                             : No. 45 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PA. JUDICIAL CONDUCT BOARD,                  :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, the Application for Leave to File Original

process is GRANTED, and the “Writ of Quo Warranto - Mandamus” is DENIED.